EXHIBIT 10.9

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the "Termination Agreement") is entered into
effective as of November 19, 2015 by and among Peekay Acquisition, LLC, a
Delaware limited liability company (the "Company"), Christals Management, LLC, a
Delaware limited liability company ("Christals"), and CP IV SPV, LLC, a Delaware
limited liability company ("CP IV," and together with Christals, the
"Consultants"). Each of the Company, Christals and CP IV is referred to in this
Termination Agreement individually as a "Party" and collectively as the
"Parties." Capitalized terms used, but not otherwise defined, in this
Termination Agreement have the meanings ascribed to them in the Agreement (as
defined below).

 

BACKGROUND

 

A. On December 31, 2012, the Company and the Consultants entered into an
Advisory Agreement (the "Agreement") under which the Company retained the
Consultants to provide certain consulting services a described in the Agreement.

 

B. The Company's parent company, Peekay Boutiques, Inc. has filed a registration
statement (SEC File No. 333-203870) on Form S-1 relating to a firm commitment
underwritten public offering of the Company's securities (the "Public
Offering").

 

C. The parties wish to terminate the Agreement upon, and simultaneous with, the
consummation of the Public Offering and on the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises herein contained and for
such other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1. Termination of Agreement. Effective as of the date of the closing of the
Public Offering and simultaneous therewith, the Agreement shall automatically be
terminated and of no further force and effect and none of the Parties will have
any further rights or obligations under or pursuant to the Agreement.

 

2. Accrued Compensation and Expense Reimbursement. At the closing of the Public
Offering the Company shall pay to each of the Consultants any accrued, but
unpaid, compensation due to each Consultant through the date of the Closing of
the Public Offering pursuant to Section 5 of the Agreement and shall reimburse
each Consultant for unreimbursed expenses actually incurred by such Consultant
in accordance with Section 4 of the Agreement.

 

 1

 

 

3. Representations, Warranties and Covenants. Each of the Parties represents and
warrants to the other Parties as follows:

 

(a) Authorization. Such Party has full limited liability company power and
authority to execute and deliver this Termination Agreement and to perform its
obligations hereunder. This Termination Agreement constitutes the valid and
legally binding obligation of such Party enforceable in accordance with its
terms and conditions.

 

(b) Noncontravention. Neither the execution and the delivery of this Termination
Agreement, nor the consummation of the transactions contemplated hereby, will
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which such Party is a party or by which it is
bound or to which any of its assets is subject.

 

4. Headings. The headings that are made in this Termination Agreement are
provided for the purpose of convenience only and shall not be construed in
interpreting the provisions contained in this Termination Agreement.

 

5. Successors. This Termination Agreement and all of its terms and provisions
shall inure to the benefit of, and shall be binding upon the heirs, legal
representatives, successors and assigns of the Parties and each of them.

 

6. Governing Law. This Termination Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.

 

7. Entire Agreement. This Termination Agreement embodies the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein and is an integrated contract.

 

8. Counterparts. This Termination Agreement may be executed in one or more
counterparts, all of which together shall be deemed to be of one instrument.

 

 2

 

 

9. Release. Effective as of the date of the closing of the Public Offering and
simultaneous therewith, the Company hereby:

 

(a) releases and discharges each Consultant and each of their successors,
assignees, participants, officers, directors, members, affiliates, advisors,
attorneys, agents and employees (the "Releasees"), from any and all duties,
liabilities, obligations, claims, demands, accounts and actions that it at any
time had or has or that its successors and assigns hereafter may have against
any Releasee that arises under, or in connection with, or that otherwise
relates, directly or indirectly, to the Agreement, or to any acts or omissions
of any such Releasee in connection with any of the foregoing. As to each and
every claim released hereunder, the Company hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of any rule
or law which provides as follows:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A PARTY DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE OTHER
PARTY";

 

(b) waives, as to each and every claim released hereunder, the benefit of each
other similar provision of applicable federal or state law (including, without
limitation, the laws of the State of New York), if any, pertaining to general
releases after having been advised by their legal counsel with respect thereto;
and

 

(c) agrees to indemnify, defend and hold harmless each Releasee from and
against, and reimburse each Releasee for, any and all claims, suits, judgments,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys' fees and costs at all levels of proceedings)
(collectively, "Damages") suffered or incurred by any of them that arises under,
or in connection with, or that otherwise relates, directly or indirectly, to the
Agreement, or to any acts or omissions of any such Releasee in connection with
any of the foregoing, excluding any Damages arising from the gross negligence or
intentional misconduct of such Releasee.

 

 3

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Termination Agreement
as of the date first above written.

 



 

PEEKAY ACQUISITION, LLC

 

    

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Robers

 

 

Title:

 

 

 

 

 

 

CHRISTALS MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

 

 

 

 

 

 

 

CP IV SPV, LLC

 

 

 

 

 

 

By:

/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

 

 



 

 

4



--------------------------------------------------------------------------------



 